IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                               September 16, 2009
                                No. 08-60863
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

JIAN YONG REN

                                           Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A96 044 819


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
      Jian Yong Ren petitions for review of an order of the Board of Immigration
Appeals (BIA) dismissing his appeal of the immigration judge’s (IJ) denial of his
application for asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). Ren challenges the determination that he was not
eligible for asylum. He has failed to brief and thus has abandoned any challenge




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60863

to the denial of withholding of removal or relief under the CAT. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      We review the decision of the BIA and consider the decision of the IJ only
to the extent that it impacts the BIA’s decision. Ontunez-Tursios v. Ashcroft, 303
F.3d 341, 348 (5th Cir. 2002). Ren asserts that the BIA and IJ erred in denying
his asylum application on the “‘corroboration ground.’” Because the BIA did not
adopt them, we will not review the IJ’s credibility or corroboration
determinations. Cf. Chun v. I.N.S., 40 F.3d 76, 78 (5th Cir. 1994) (concluding
that this court could review the credibility findings of the IJ specifically adopted
by the BIA).
      An alien seeking asylum has the burden of proving that he is unable or
unwilling to return to his country because he suffered past persecution or has
a well-founded fear of future persecution “on account of race, religion,
nationality, membership in a particular social group, or political opinion[.]” 8
U.S.C. § 1101(a)(42)(A); see 8 C.F.R. § 1208.13(b). Under the Real ID Act,
applicable to asylum applications such as Ren’s filed on or after the May 11,
2005, effective date, the alien has the burden of proving that at least one of the
statutorily protected grounds “was or will be one central reason” for persecuting
him. 8 U.S.C. § 1158(b)(1)(B)(i). We will uphold the factual finding that an alien
is not eligible for asylum unless the alien meets his burden of showing that the
evidence compels a contrary conclusion. Chen v. Gonzales, 470 F.3d 1131, 1134
(5th Cir. 2006); see 8 U.S.C. § 1252(b)(4)(B).
      The BIA agreed with the IJ that Ren failed to meet the “at least one
central reason” requirement. The BIA found that the two protests in which Ren
was involved supported an inference that the authorities sought to prosecute
Ren for his involvement in illegal activity during the second protest, not for his
political opinion. Ren’s assertion that China does not allow any gatherings for
political protest is belied by his own experience during the first protest. He has
not pointed to any evidence in the record that compels the conclusion that his

                                         2
                                 No. 08-60863

political opinion (or any other protected ground), rather than his actions during
the second protest, was at least one central reason for the government beating
him during that protest and later seeking to arrest him. Ren has not met his
burden of showing that the evidence compels a contrary conclusion. See Chen,
470 F.3d at 1134.
      Ren asserts that by failing to consider his evidence of the police summons
that showed that the police were after him, the BIA’s decision was contrary to
Matter of Dass, 20 I. & N. Dec. 120 (BIA 1989), and Matter of S-M-J-, 21 I & N
Dec. 722 (BIA 1997). Ren has not shown how the IJ’s or BIA’s failure to mention
or consider this evidence was contrary to these cases. To the extent the BIA
credited Ren’s testimony, the BIA implicitly determined that evidence
corroborating his testimony was unnecessary. See § 1158(b)(1)(B)(ii). Ren has
not shown that the BIA erred by failing to consider his corroborating evidence.
      He also asserts that the denial of his asylum was a violation of Matter of
Mogharrabi, 19 I. & N. Dec. 439, 446 (BIA 1987). Although he recites the
Mogharrabi four-prong test for establishing a well-founded fear of persecution,
Ren makes no argument that he met this test or that the BIA or IJ erred in
applying this test. Moreover, the BIA did not deny Ren’s asylum claim because
he failed to establish a well-founded fear of persecution. The BIA denied the
asylum application because Ren failed to establish that a protected ground was
or will be one central reason for persecuting him, as required by
§ 1158(b)(1)(B)(i).
      Ren’s petition for review is DENIED.




                                       3